Citation Nr: 9910059	
Decision Date: 04/12/99    Archive Date: 04/29/99

DOCKET NO.  96-46 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for arthritis including 
gouty arthritis. 

2.  Entitlement to service connection for a pulmonary 
disorder including chronic bronchitis and asthma.

3.  Entitlement to service connection for a psychiatric 
disorder including anxiety disorder.

4.  Entitlement to service connection for a gastrointestinal 
disorder including peptic ulcer and gall bladder disease.  

5.  Entitlement to service connection for diabetes mellitus.

6.  Entitlement to service connection for a headache 
disability including as secondary to service-connected 
essential hypertension.

7.  Entitlement to service connection for a chronic sinus 
disability.

8.  Entitlement to service connection for a chronic back 
disability.

9.  Entitlement to service connection for a chronic breast 
disability.

10.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
eye disability with decreased vision.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from February 1979 to 
February 1990.

The Board of Veterans' Appeals (Board) notes that the issues 
on appeal stem from Department of Veterans Affairs (VA) 
Regional Office (RO) rating decisions.  

An historical review of the record shows that in an 
unappealed rating decision in April 1990 the RO denied 
entitlement to service-connection for a disability with 
defective vision.  


The RO considered the appellant's current claim for service 
connection for an eye disability with defective vision 
without regard to the previous denial in April 1990.  In 
accordance with the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
ruling in Barnett v. Brown, 8 Vet. App. 1 (1995), the Board 
is obligated to address the issue of new and material 
evidence regardless of whether the RO based its determination 
on that issue.  Hence, the Board will proceed with a 
determination of whether new and material evidence has been 
submitted to reopen the claim of entitlement to service 
connection for an eye disability with decreased vision which 
was denied in April 1990.

The Board notes that following a rating decision in May 1995, 
in which the RO granted service-connection for essential 
hypertension evaluated as 10 percent effective from December 
27, 1994, the veteran submitted a notice of disagreement with 
the 10 percent evaluation assigned for essential hypertension 
as well as the effective date.  He noted that the evidence 
supported the grant of service-connected compensation for 
essential hypertension effective from May 1, 1994.  He also 
claimed that his hypertension met the criteria for a 20 
percent evaluation.  

In a rating decision of November 1995, the RO granted an 
earlier effective date of service-connected compensation for 
essential hypertension from April 18, 1994, but affirmed the 
10 percent evaluation.  Since the RO did not provide the 
veteran with a statement of the case on the issue of 
entitlement to a disability rating greater than 10 percent 
for essential hypertension, such matter is addressed in the 
remand portion of the decision.  Godfrey v. Brown, 7 Vet. 
App. 398 (1995).

The issues of entitlement to service connection for a 
pulmonary disorder including chronic bronchitis and asthma, 
and headaches are addressed in the remand portion of the 
decision.  

The veteran appears to be reopening a claim of entitlement to 
an increased evaluation for hidradenitis, suppurative, 
currently evaluated as 10 percent disabling.  The record 
shows that an earlier appeal on such matter was never 
perfected as he did not file a substantive appeal by the 
extension date granted by the RO in a letter dated in April 
1993.  The newly raised issue of entitlement to an increased 
evaluation for hidradenitis, suppurative is referred to the 
RO for appropriate development and adjudicatory action.  
Godfrey v. Brown, 7 Vet. App. 398 (1995).


FINDINGS OF FACT

1.  The RO denied entitlement to service conection for an eye 
disability with decreased vision when it issued an unappealed  
rating decision in April 1990.  

2.  The evidence submitted since the April 1990 rating 
decision does not bear directly and substantially on the 
specific matter under consideration, is either cumulative or 
redundant, and is not, by itself or in combination with the 
other evidence, so significant that it must be considered in 
order to fairly decide the merits of the claim.

3.  The claims for service connection for arthritis including 
gouty arthritis, a psychiatric disorder including anxiety 
disorder, a gastrointestinal disorder including peptic ulcer 
and gall bladder disease, diabetes mellitus, sinus 
disability, a chronic back disability, and a chronic breast 
disability are not supported by cognizable evidence showing 
that the claims are plausible or capable of substantiation.


CONCLUSIONS OF LAW

1.  Evidence received since the final April 1990 decision 
wherein the RO denied entitlement to service connection for 
an eye disability with decreased vision is not new and 
material, and the appellant's claim is not reopened.  38 
U.S.C.A. §§ 5108, 7105(c) (West 1991);  38 C.F.R. § 3.156(a) 
(1998).

2.  The claims for service connection for arthritis including 
gouty arthritis, a psychiatric disorder including anxiety 
disorder, a gastrointestinal disorder including peptic ulcer 
and gall bladder disease, diabetes mellitus, sinus 
disability, a chronic back disability, and a chronic breast 
disability are not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service department has indicated that all available 
service medical records have been sent to the RO.  A report 
of a physical examination in February 1979 for purposes of 
entry onto active duty shows that a general eye examination 
was considered normal.  The pupils and ocular motility were 
normal.  An ophthalmoscopic evaluation was normal.  
Uncorrected distant vision was 20/100, bilaterally 
correctable to 20/20, bilaterally.  Endocrine, 
gastrointestinal, psychiatric, sinus, orthopedic and breast 
evaluations were normal.  There was no finding or diagnosis 
of arthritis including gouty arthritis, a psychiatric 
disorder including anxiety disorder, a gastrointestinal 
disorder including peptic ulcer and gall bladder disease, 
diabetes mellitus, sinus disability, a chronic back 
disability or a chronic breast disability.  

The veteran's service medical records show that later in 
February 1979 the veteran's uncorrected vision was 20/100 in 
the right eye and 20/80 in the left eye correctable to 20/20, 
bilaterally.  In March 1979, her sinus symptoms were 
attributed to an upper respiratory infection.  A routine eye 
examination in September 1980 revealed uncorrected distant 
vision of 20/100 in the right eye and 20/80 in the left eye 
correctable to 20/20, bilaterally.  Uncorrected near vision 
was 20/20, bilaterally.  In November 1980, she was seen for 
right eye discomfort associated with apparent conjunctivitis 
questionably secondary to a foreign object.  

A follow-up eye evaluation revealed staph 
keratoconjunctivitis of the right eye.  The left eye was 
clear.  Corrected vision was 20/20, bilaterally.  In February 
1982, a piece of glass was removed from the left eye.  
Diagnosis revealed corneal abrasion with numerous small 
puncture wounds.  A follow-up eye examination later that 
month showed no evidence of pathology.  Fluorescein stain of 
the left eye revealed no evidence of corneal abrasion or 
foreign object.  In July 1982 her complaints including nasal 
drainage were associated with upper respiratory infection.  
In August 1982, she was seen for soft contact lenses refit.  
Corrected vision was 20/20, bilaterally.  The corneas were 
clear.  Evidence of good tearing was indicated.  In January 
1983, she was seen for complaints of right eye aching 
associated with conjunctivitis of the right eye.  In June 
1984, she reported having no problems with her lenses.  
Corrected vision was 20/20, bilaterally.  Following an eye 
evaluation, assessment was good eyes.  In June 1984, an 
episode of suspected sciatica was noted.

A May 1984 medical board physical examination report shows a 
general eye examination was normal.  Pupils, ocular motility 
and ophthalmoscopic evaluation were normal.  Uncorrected 
distant vision was 20/400 correctable to 20/20, bilaterally.  
Uncorrected near vision was 20/50, bilaterally correctable to 
"20/70" in the right eye and 20/30 in the left eye.  The 
veteran reported having worn contact lenses since 1976.  
Endocrine, gastrointestinal, psychiatric, sinus, orthopedic 
and breast evaluations were normal.  There was no finding or 
diagnosis of arthritis including gouty arthritis, a 
psychiatric disorder including anxiety disorder, a 
gastrointestinal disorder including peptic ulcer and gall 
bladder disease, diabetes mellitus, sinus disability, chronic 
back disability or chronic breast disability.  

The veteran denied having any problems with diabetes or 
psychosis.  She denied having eye, sinus, joint, 
gastrointestinal or recurrent back pain.  She denied having 
any problems with arthritis or nervous trouble.  An eye 
evaluation later that month was described as good.  Corrected 
vision was 20/20, bilaterally.  In August 1984 it was 
recommended that she did not warrant a medical board nor 
restriction on world wide profile.  A medical board report 
dated in August 1984 referred to hidradenitis suppurativa for 
which service connection has been established.  

It was recommended that she be returned to duty.  In 
September 1984 she was qualified for worldwide duty.  An ear, 
nose, and throat evaluation in October 1984 revealed nasal 
congestion associated with upper respiratory infection.  In 
November 1985 she was seen for an episode of stomach cramps 
associated with acute gastroenteritis.  

In December 1985, the veteran was seen for complaints of 
lower back pain due to sleeping on hardwood floors.  An 
objective evaluation revealed no palpable abnormalities.  No 
muscle spasm was present.  Reflexes were normal.  Strength 
was good.  Straight leg raising was negative.  Assessment was 
musculoskeletal low back pain.  It was recommended that she 
get a bed.  In March 1986 her nasal congestion was associated 
with upper respiratory infection.  In April 1986 she was seen 
for pain and swelling of the fourth digit of the right hand 
unrelated to trauma.  

Assessment suggested the presence of acute gout.  Increased 
uric acid responded to Indocin.  Uric acid was noted as 7.6.  
An X-ray was negative for visible fracture.  In April 1986, 
she complained of stomach pain.  Her Motrin was discontinued.  
An upper gastrointestinal series in May 1986 was considered 
negative.  In a medical record of care dated in August 1986 
she specifically denied having problems with diabetes and 
gall bladder disease.  

An eye evaluation in February 1987 revealed uncorrected 
vision of 20/400 correctable to 20/20, bilaterally.  A 
medical evaluation in November 1987 revealed the eyes were 
reactive equally to light.  The nose was patent.  In March 
1989 the veteran's complaints included diarrhea off and on 
for six months.  An abdominal evaluation was benign.  Fundi 
evaluation was benign bilaterally.  Pertinent assessment was 
diarrhea by history.  Laboratory studies showed glucose level 
of 82 milligrams per 100 milliliters (mg/d0l with normal 
expected range reported as between 62 to 111; uric acid was 
4.7 mg/dl with normal expected range reported as 2.8 to 8.2.  
An ear, nose and throat evaluation in August 1989 was silent 
for any sinus abnormality.  Questionable history of diabetes 
was noted.  Laboratory studies showed glucose level at 81 
mg/dl and uric acid level 4.5 mg/dl.  

In September 1989 it was noted by the examiner that while the 
veteran reported a history of various disabilities including 
gout and diabetes, he found no confirmed findings of reported 
disabilities except hidradenitis suppurativa.

On a physical examination in October 1989 the veteran 
primarily reported a long history of treatment for 
hidradenitis suppurativa.  An objective examination referred 
to the medical board physical examination undertaken in May 
1984.  A repeat examination was recommended but apparently 
not undertaken.  A medical board report dated January 3, 1990 
noted findings regarding treatment for hidradenitis 
suppurativa since the medical board examination in May 1984 
and opined that the progression of disability overcame the 
presumption of fitness.  Examinations of the breasts in 
service were reported as normal.  

In an unappealed rating decision of April 1990 the RO denied 
entitlement to service connection for an eye disability with 
defective vision.  It was noted that any defective vision was 
not more than a refractive error, without evidence of 
increased loss of vision beyond natural progress due to 
superimposed eye disease or injury incurred or aggravated in 
service.  The veteran was notified of the decision, but did 
not file a timely appeal therefrom.  

A private treatment record in October 1992 noted the veteran 
complained of left eye symptoms including itching and 
swelling for five days.  Assessment was conjunctivitis.  She 
also was noted to complain of sinus trouble, arthritis, 
rheumatism, nervousness, recurrent back pain, constipation 
and tarry stools.

A private medical statement from an eye specialist dated 
subsequently in October 1992 noted the veteran was seen on an 
emergency basis during that month complaining of irritation 
and injection of the left eye for one week prior to 
treatment.  She also noted her right eye was starting to 
bother her.  She gave a history of wearing extended wear 
contact lenses for four to six weeks at a time.  She had not 
worn the contacts since Saturday due to her symptoms.  Her 
vision with present correction (glasses) was 20/100 in the 
right eye and 20/60 in the left eye.  

Slit lamp examination of the right eye revealed vessels in 
the cornea at 7:00 near the limbus.  The left eye had a 
marginal corneal ulcer.  The examiner noted talking to her 
about the dangers that extended wear contact lenses pose.  He 
noted the rate of infections and corneal ulcers is greatly 
increased by using an extended wear contact lens.  He 
recommended that she consider changing to either a disposable 
type contact lens or a daily wear contact lens to help 
prevent future damage to her corneas.  It was also noted that 
on follow-up examination she stated her eyes felt much 
better.  Her vision with glasses had improved to 20/60 in the 
right eye and 20/40 in the left eye.  The right eye was clear 
and the injection and marginal ulcer in the left eye had 
decreased significantly.  

A laboratory report in December 1992 revealed uric acid level 
of 6.4 mg/dl with normal reference range noted as 2.5 to 7.5.  
Glucose level was 87 mg/dl with normal reference range of 70 
to 115.

A private medical statement in April 1993 noted treatment for 
symptoms of active duodenal ulcer disease, cholelithiasis and 
reflux esophagitis.  It was noted that once the ulcer healed 
a laparoscopic cholecystectomy would be scheduled.  An upper 
gastrointestinal series at that time noted hiatus hernia and 
active duodenal ulcer.  An abdominal sonogram revealed 
cholelithiasis.

A private medical statement dated in July 1993 noted that the 
veteran's duodenal ulcer healed and a laparoscopic 
cholecystotomy was carried out in June of that year. 

A private treatment record in August 1993 referred to added 
gastrointestinal disability of probable irritable bowel 
syndrome.  In October 1993 the sinuses were tender.  
Assessment included respiratory allergies.  

A laboratory report in October 1993 reflected uric acid level 
of 7.4 mg/dl.  Glucose level was 88 mg/dl. 

A private medical record dated in December 1993 referred to 
respiratory allergies.

A private medical record dated in April 1994 noted the 
veteran was seen by plastic surgery and placed on breast 
reduction therapy for back and breast pain.  History was 
negative for diabetes mellitus.

A VA clinical record dated in October 1995 noted as history 
occasional low back pain and degenerative joint disease.  The 
veteran requested medicine for her nerves.  An ear nose and 
throat examination suggested clear sinuses.  Normal eye 
examination was noted.  Also noted were gastrointestinal 
disabilities.  In November 1995 a breast examination was 
nonrevealing.

On VA mental health clinical record dated in November and 
December 1995 it was noted that the veteran complained of 
nervousness but had no past psychiatric history.  She noted 
that her symptoms had begun in 1982 with a physically abusive 
husband.  She indicated that recently her symptoms had 
increased.  Following a mental status evaluation the 
pertinent diagnosis was chronic depression and anxiety.

In January 1997, the veteran attended a hearing before a 
hearing officer at the RO.  A copy of the hearing transcript 
is on file.  She essentially testified in detail as to onset 
of the multiple disorders at issue, and why she felt that 
they were all due to her service thereby warranting 
entitlement to grants of service connection.


Criteria

Under pertinent law and regulations, as interpreted by the 
Court, when an issue has been previously denied by the RO, 
such claim may not be reopened and allowed in the absence of 
new and material evidence.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); Manio v. Derwinski, 1 Vet. App. 140 (1991); 38 C.F.R. 
§ 3.156(a).  To justify a reopening of a claim on the basis 
of new and material evidence, there must be a reasonable 
possibility that the new evidence, when viewed in context of 
all the evidence, both old and new, would change the outcome.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).



The evidence is "new" when it is not cumulative of evidence 
of record, and is not "material" when it could not possibly 
change the outcome of the case.  Godwin v. Derwinski, 1 Vet. 
App. 419 (1991).

"Material" evidence is evidence which is relevant to and 
probative of the issue at hand and, which, furthermore, when 
reviewed in context of all the evidence of record, both old 
and new, would change the outcome of the case.  Smith v. 
Derwinski, 1 Vet. App. 171 (1992).

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).

In the Evans case, the Court expounded upon the "two-step 
analysis" which must be conducted under 38 U.S.C.A. § 5108. 
First, it must be determined whether the evidence presented 
or secured since the prior final disallowance of the claim is 
new and material when "the credibility of the [new] evidence" 
is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  Second, if the evidence is new and material the 
Board must reopen the claim and review all of the evidence of 
record to determine the outcome of the claim on the merits.

The first step involves three questions: (1) Is the newly 
presented evidence "new" (not of record at the time of the 
last final disallowance of the claim and not merely 
cumulative of other evidence that was then of record)? (2) Is 
it "probative" of the issue at hand? (3) If it is new and 
probative, then, in light of all the evidence of record, is 
there a reasonable possibility that the outcome of the claim 
on the merits would be changed?


However, in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), 
the Federal Circuit held that the Court impermissibly ignored 
the definition of "material evidence" adopted by the 
Department in 38 C.F.R. § 3.156 and without sufficient 
justification or explanation, rewrote the regulation to 
require, with respect to newly submitted evidence, that 
"there must be a reasonable possibility that new evidence, 
when viewed in the context of all the evidence, both old and 
new, would change the outcome.  See, Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  The Federal Circuit held invalid the 
Colvin test for materiality as it was more restrictive than 
38 C.F.R. § 3.156(a).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

In Elkins v. West, No. 97-1534 (U.S. Vet. App. Feb 17, 1999), 
the Court essentially held that the recent decision of the 
Federal Circuit in Hodge required the replacement of the two-
step test in Manio with a three step test.  Under the Elkins 
test, the Secretary must first determine whether new and 
material evidence has been presented under 38 C.F.R. 
§ 3.156(a); second, if new and material evidence has been 
presented, immediately upon reopening, the Secretary must 
determine whether, based upon all the evidence and presuming 
its credibility, the claim as reopened is well grounded 
pursuant to 38 U.S.C. § 5107(a); and third, if the claim is 
well grounded, the Secretary may evaluate the merits after 
ensuring the duty to assist under 38 U.S.C. § 5107(b) has 
been fulfilled.

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. 
§1131 (West 1991).




A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is clear and 
unmistakable evidence that the increase in disability is due 
to the natural progress of the disease.  38 U.S.C.A. § 1153 
(West 1991); 38 C.F.R. § 3.306 (1998).

Congenital or developmental defects may not be service 
connected as they are not diseases or injuries under the law.  
38 C.F.R. 
§ 3.303.

If the disorder is arthritis, peptic ulcer, calculi of the 
kidney, bladder, or gallbladder, psychosis or diabetes 
mellitus, service connection may be granted if such disorder 
is manifested to a compensable degree within one year after 
the veteran's separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991 & Supp. 1998); 38 C.F.R. §§ 
3.307, 3.309 (1998).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1998).

For the showing of chronic disease in service, there are 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).


The threshold question that must be resolved with regard to 
each claim is whether the claimant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  If he/she has not, his/her appeal fails as to 
that claim, and VA is under no duty to assist him/her in any 
further development of that claim.  38 U.S.C.A. § 5107(a) 
(West 1991); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit some supporting evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 
261, 262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

In order for service connection to be warranted, there must 
be evidence of present disability which is attributable to a 
disease or injury incurred in or aggravated by service.  
Brammer v. Derwinski, 2 Vet. App. 23 (1992); Rabideau v. 
Derwinski, 2 Vet. App 141, 143 (1992).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

The Court has found that while a disorder need not have been 
present or diagnosed in service, there must be a nexus 
between a current disorder and military service, even if 
first diagnosed after service on the basis of all of the 
evidence of record.  Godfrey v. Derwinski, 2 Vet. App. 
352,356 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis), of an incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).  A disability is impairment of earning capacity.  
See Allen v. Brown, 7 Vet. App. 439 (1995).


The claim may also be found to be well grounded if there is 
competent evidence of incurrence or aggravation of a disease 
or injury in service and of continuing symptomatology since 
service, and medical evidence of a nexus between the current 
disability and the reported symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).  

Where the determinative issue involves the question of a 
medical diagnosis or causation, only individuals possessing 
specialized training and knowledge are competent to render a 
medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 192 
(1992).

In LeShore v. Brown, 8 Vet. App. 406 (1995), the Court held 
that:

Evidence which is simply information 
recorded by a medical examiner, 
unenhanced by any additional medical 
comment by the examiner, does not 
constitute "competent medical evidence" 
satisfying the Grottveit v. Brown, 5 Vet. 
App. 91 (1993), requirement.  Such 
evidence cannot enjoy the presumption of 
truthfulness recorded by Robinette v. 
Brown, 8 Vet. App. 69, 75-76 (1995) (as 
to the determination of well-
groundedness), and Justus v. Principi, 3 
Vet. App. 510, 512 (1992) (as to 
determination of whether there is new and 
material evidence for purposes of 
reopening a claim), because a medical 
professional is not competent to opine as 
to matters outside the scope of his or 
her expertise, and a bare transcription 
of a lay history is not transformed into 
"competent medical evidence" merely 
because the transcriber happens to be a 
medical professional.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1998).


I.  Whether new and material 
evidence has been submitted to 
reopen a claim of entitlement to 
service connection for an eye 
disability with decreased vision.  

Analysis

In an unappealed rating decision in April 1990 the RO denied 
service connection for an eye disability with defective 
vision because aside from diminished vision associated with a 
preexisting refractive error, the service medical records 
were silent for increased loss of vision beyond natural 
progress due to superimposed chronic eye disability 
associated with ocular disease that was incurred or 
aggravated in active duty.  Corrected vision in service was 
noted as 20/20 bilaterally.

The additional evidence submitted subsequent to the April 
1990 rating decision primarily consists of private medical 
records dating in 1992 and 1993, years following separation 
from active duty, reflecting treatment for the recent onset 
of ocular symptoms including infection and corneal ulcer 
associated with the wearing of extended wear contact lenses.  
The veteran was instructed on the use of alternative eye wear 
with good results. Subsequent VA medical records essentially 
reflected normal eye evaluations.  



Therefore, the Board finds that the additional evidence 
submitted since the April 1990 RO decision is either 
cumulative or redundant, or otherwise does not bear directly 
or substantially upon the specific matter under 
consideration.  Specifically such added evidence is without 
any competent medical evidence of a nexus with any incident 
of active duty.  In this regard, the evidence by itself or in 
combination with the other evidence is not so significant 
that it must be considered in order to fairly decide or to 
warrant reconsideration of the merits of the claim on appeal.

The Board has also considered the veteran's contentions in 
statements and testimony, that she has an eye disability that 
it is related to service.  However, such argument is 
cumulative, and as she is a lay person, she is not competent 
to testify as to medical diagnoses or causation.  See 
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494. 

Based on the foregoing, the Board finds that none of the 
additional evidence is new and material.  Thus, the claim is 
not reopened, and the April 1990 RO decision remains final.  
No further analysis of the application to reopen the claim is 
appropriate, and VA has no additional duty to assist.  Butler 
v. Brown, 9 Vet. App. 167, 171 (1996); Kehoskie v. Derwinski, 
2 Vet. App. 31 (1991).  

The Board finds that although the standard for finding 
whether new and material evidence has been submitted to 
reopen a claim previously denied by the RO has been lessened 
as a result of the recent holding in Hodge cited above, since 
the evidence submitted in this case is either cumulative or 
redundant, or otherwise does not bear directly or 
substantially upon the specific matter under consideration 
under any standard, it was not prejudicial for the Board to 
proceed with the adjudication of this claim.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).





II.  Entitlement to service connection 
for arthritis including gouty arthritis, 
a psychiatric disorder including anxiety 
disorder, a gastrointestinal disorder 
including peptic ulcer and gall bladder 
disease, diabetes mellitus, a sinus 
disability, a chronic back disability, 
and a chronic breast disability

Analysis

The Board notes the veteran claims that during active duty 
she developed and was treated for arthritis including gouty 
arthritis, a psychiatric disorder, a gastrointestinal 
disorder including peptic ulcer and gall bladder disease, 
diabetes mellitus, a sinus disability, a chronic back 
disability, and a chronic breast disability.  She notes that 
the postservice medical evidence supports her present claims.

A comprehensive review of the record clearly demonstrates 
that any suspected diabetes mellitus or gouty arthritis as 
indicated in the service medical records was not clinically 
confirmed in service.  Such finding was medically noted in 
September 1989.  Importantly, aside from any reported medical 
history the postservice medical records similarly lack 
clinical findings supporting the presence of current diabetes 
mellitus or of an arthritic process including gouty arthritis 
for which the veteran claims entitlement to service 
connection.  Additionally, the breast examinations in active 
service were normal and without evidence of identifiable 
breast disability demonstrated during active duty.  Likewise, 
the postservice clinical evidence is without findings of a 
current breast disability.  The Board notes that enlarged 
breasts are not shown to represent disability productive of 
impairment of earning capacity as contemplated in the Court's 
holding in Allen v. Brown, 7 Vet. App. 439 (1995).


In the absence of current disabilities for which the veteran 
claims service connection, the claims of entitlement to 
service connection for a breast disability, arthritis 
including gouty arthritis and diabetes mellitus are not well-
grounded.  See Caluza v. Brown, 7 Vet. App. 498 (1995); 
Brammer v. Derwinski, 2 Vet. App. 23 (1992); Rabideau v. 
Derwinski 2 Vet. App 141, 143 (1992)..

With respect to the veteran's claim of entitlement to service 
connection for gastrointestinal disease variously classified 
including peptic ulcer and gall bladder disease, the Board 
recognizes that the service medical records clearly 
demonstrate that the isolated episode of acute 
gastroenteritis in November 1985 was not more than temporary 
in nature and completely resolved in active service.  
Objective examinations including upper gastrointestinal 
series were absent any finding of pertinent chronic 
gastrointestinal disease including peptic ulcer disease in 
service.  

Moreover, there was no evidence of gallbladder disease in 
active service.  Importantly, the overall record lacks 
competent medical evidence of a nexus between the current 
gastrointestinal disability variously diagnosed as first 
noted years following separation from active duty with the 
reported symptomatology stemming from remote gastrointestinal 
symptoms in active service, thereby rendering the claim not 
well grounded.  Savage v. Gober, 10 Vet. App. 488 (1997); 
Caluza v. Brown, 7 Vet. App. 498 (1995).  

A comprehensive review of the record show that the veteran's 
service medical records are silent for any complaint or 
finding of a psychiatric disability, however, diagnosed.  
Moreover the postservice evidence first referring to the 
presence of an identifiable psychiatric disability shown as 
chronic anxiety and depression dates from years following 
separation from active duty and was attributed by the veteran 
to an abusive husband rather than to any incident of active 
duty.  Importantly, the record contains no competent medical 
evidence providing a link between any current psychiatric 
disorder as first noted years postservice and the veteran's 
period of active service.  

On this basis, the Board holds the that the claim is not well 
grounded as it lacks the requisite medical evidence to 
establish "nexus" between current psychiatric disability 
and active service.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).

With respect to the veteran's claim of entitlement to service 
connection for a back disability, the Board notes that a 
review of her service medical records clearly shows that the 
isolated treatment for an episode of apparent sciatica in 
June 1984 and low back pain in December 1985 attributed to 
sleeping on hardwood floors were not more than temporary in 
nature and completely resolved in active service.  
Subsequently dated treatment records and evaluations in 
service were silent for any pertinent back related symptoms.  
Significantly, the Board notes that the extensive postservice 
VA and private medical evidence lacks objectively 
demonstrated findings of current back disability, however 
diagnosed.  

It appears that any back pain noted postservice was 
associated with the veteran's enlarged breasts for which 
breast reduction was contemplated.  In the absence of a 
current back disability for which the veteran claims 
entitlement to service connection, the claim of entitlement 
to service connection for a back disability is not well-
grounded.  See Caluza v. Brown, 7 Vet. App. 498 (1995); 
Brammer v. Derwinski, 2 Vet. App. 23 (1992); Rabideau v. 
Derwinski 2 Vet. App 141, 143 (1992).

The veteran also claims entitlement to service connection for 
a sinus disability.  Her service medical records essentially 
show that the few episodes of sinus symptoms in service were 
attributed to upper respiratory infections and were without 
evidence of an objectively demonstrated sinus disability.  
The postservice medical evidence refers to sinus symptoms due 
to allergies at a time dating years following separation from 
active duty and are without competent medical evidence of a 
nexus between any current sinus disability and active duty.  
Caluza v. Brown, 7 Vet. App. 498 (1995).  In view of a 
competent medical nexus between the current sinus disability 
and active service not having been presented, the veteran's 
claim is not well grounded.

The Board notes the Court has held that while a lay person is 
competent to testify as to facts within his/her own 
observation and recollection, such as visible symptoms, a lay 
party is not competent to provide probative evidence as to 
matters requiring expertise derived from specialized medical 
education, training or experience, such as matters relating 
to a diagnosis or medical causation.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  The veteran is clearly asserting 
facts well beyond her competence.  King v. Brown, 5 Vet. 
App. 19, 21 (1993).  

If the claim is not well grounded, the Board does not have 
jurisdiction to adjudicate the claim.  Boeck v. Brown, 6 Vet. 
App. 14, 17 (1993).  Section 5107 of Title 38, United States 
Code unequivocally places an initial burden upon the claimant 
to produce evidence that her claim is well grounded; that is, 
that her claim is plausible.  Grivois v. Brown, 6 Vet. 
App. 136, 139 (1994); Grottveit v. Brown, 5 Vet. App. 91, 92 
(1993).  Because the veteran has failed to meet this burden, 
the Board finds that her claims for service connection for 
arthritis including gouty arthritis, a psychiatric disorder 
including anxiety disorder, a gastrointestinal disorder 
including peptic ulcer and gall bladder disease, diabetes 
mellitus, sinus disability, chronic back disability, and 
chronic breast disability must be denied as not well 
grounded.

The Board further finds that the RO has advised the appellant 
of the evidence necessary to establish a well grounded claim, 
and the veteran has not indicated the existence of any post 
service medical evidence that has not already been obtained 
that would well ground her claims.  McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 
344 (1996), aff'd sub nom.  Epps v. Gober, 126 F. 3d 1464 
(Fed. Cir. 1997).

As the claims for service connection for arthritis including 
gouty arthritis, a psychiatric disorder including anxiety 
disorder, a gastrointestinal disorder including peptic ulcer 
and gall bladder disease, diabetes mellitus, a sinus 
disability, a chronic back disability, and a chronic breast 
disability are not well grounded, the doctrine of reasonable 
doubt has no application to the veteran's case.




The Court has held that if the appellant fails to submit a 
well grounded claim, VA is under no duty to assist in any 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993);  38 C.F.R. § 3.159(a) 
(1998).

The appellant's representative contends that subsequent to 
the Court's decisions pertaining to these issues, VA expanded 
its duty to assist her in developing evidence to include the 
situation in which the appellant has not submitted a well 
grounded claim.  Veterans Benefits Administration Manual M21-
1, Part III, Chapter 1, 1.03(a), and Part VI, Chapter 2, 
2.10(f) (1996).

The appellant's representative further contends that the M21-
1 provisions indicate that the claim must be fully developed 
prior to determining whether the claim is well grounded, and 
that this requirement is binding on the Board.

The Board, however, is required to follow the precedent 
opinions of the Court.  38 U.S.C.A. § 7269 (West 1991); 
Tobler v. Derwinski, 2 Vet. App. 8, 14 (1991).  Subsequent to 
the revisions to the M21-1 manual, in Meyer v. Brown, 9 Vet. 
App. 425 (1996), the Court held that the Board is not 
required to remand a claim for additional development, in 
accordance with 38 C.F.R. § 19.9 (1998), prior to determining 
that a claim is not well grounded.

The Board is not bound by an administrative issuance that is 
in conflict with binding judicial decisions, and the Court's 
holdings on the issue of VA's duty to assist in connection 
with the well grounded claim determination are quite clear.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993);  38 C.F.R. 
§ 19.5 (1998).

The Board has determined, therefore, that in the absence of 
well grounded claims for the multiple disorders at issue, VA 
has no duty to assist the appellant in developing her case.


ORDER

The veteran not having submitted new and material evidence to 
reopen a claim for service connection for an eye disability 
with decreased vision, the appeal is denied.  

The veteran not having submitted well-grounded claims of 
entitlement to service connection arthritis including gouty 
arthritis, a psychiatric disorder including anxiety disorder, 
a gastrointestinal disorder including peptic ulcer and gall 
bladder disease, diabetes mellitus, a sinus disability, a 
chronic back disability, and a chronic breast disability, the 
appeal is denied.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

As the Board noted previously, the RO did not issue a 
statement of the case in response to the veteran's notice of 
disagreement with the assignment of a 10 percent evaluation 
for essential hypertension.  Where there has been an initial 
RO adjudication of a claim and a notice of disagreement as to 
its denial, the claimant is entitled to a statement of the 
case, and the RO's failure to issue a statement of the case 
is a procedural defect requiring remand.  Godfrey v. Brown, 7 
Vet. App. at 408-10 (1995).  

The Board notes that additional development of the record is 
needed in order to supplement the record with sufficient 
medical evidence in order for the Board to render a legal 
determination on the remaining issues of entitlement to 
service connection for a pulmonary disability including 
bronchitis and asthma, and for headaches including as 
secondary to service-connected essential hypertension.  
Additional development is warranted since chronic bronchitis 
was noted in active service in November 1987.  This was 
followed by an abnormal pulmonary function test in October 
1989 reflecting mild obstructive ventilatory deficit.  There 
was also indication of questionable headaches secondary to 
service-connected hypertension.  Importantly, the Board's 
medical conclusions must be supported by medical authority or 
evidence of record and not simply the Board's own 
unsubstantiated opinions.  38 U.S.C.A. § 7104(d)(1) (West 
1991); Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Therefore, pursuant to VA's duty to assist the appellant in 
the development of facts pertinent to her claims under 38 
U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103(a) (1998), 
and to ensure full compliance with due process requirements, 
the Board is deferring adjudication of the issues of 
entitlement to service connection for a pulmonary disability 
including chronic bronchitis and asthma, and for headaches 
including as secondary to service-connected essential 
hypertension pending a remand of the case to the RO for 
further development as follows:

1.  The RO should contact the veteran and 
request that she identify the names, 
addresses, and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who have treated her since service for 
respiratory and headache symptomatology.  
After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.


2.  The RO should arrange for a VA 
pulmonary examination of the veteran by 
an appropriate specialist in order to 
determine the nature, extent of severity, 
and etiology of any respiratory 
disorder(s) which may be present.  The 
claims file and a separate copy of this 
remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination and the examination 
report must be annotated in this regard.  
Any further indicated special studies 
should be conducted.  The examiner should 
be asked to express an opinion as to 
whether any pulmonary disorder(s) found 
on examination is/are related to any 
incident of service.  The rationale for 
any opinions expressed should be provided 
in detail.

3.  The RO should arrange for a VA 
examination of the veteran by an 
appropriate specialist(s) for the purpose 
of ascertaining the nature, extent of 
severity, and etiology of any headache 
disorder found on examination.  The 
claims file and a separate copy of this 
remand must be made available to and 
reviewed by the examiner(s) prior and 
pursuant to conduction and completion of 
the examination and the examination 
report must be annotated in this regard. 
Any further indicated special studies 
should be conducted.

The examiner(s) must be requested to 
express an opinion as to whether any 
headache disorder(s) found on examination 
is/are secondary to the service-connected 
essential hypertension.  


If no such direct causal relationship is 
determined to exist, the examiner(s) must 
be requested to provide an opinion as to 
whether a headache disability is 
aggravated by the service-connected 
essential hypertension.

If such aggravation is found present, the 
examiner(s) must address the following 
medical issues: (1) The baseline 
manifestations which are due to the 
effects of any headache disorder(s) 
determined to be present; (2) The 
increased manifestations which, in the 
examiner's(s') opinion, are proximately 
due to the service-connected essential 
hypertension based on medical 
considerations; and (3) The medical 
considerations supporting an opinion that 
increased manifestations of any headache 
disorder(s) determined present is or are 
proximately due to the service-connected 
essential hypertension.  Any opinions 
expressed must be accompanied by a 
complete rationale.

4.  Thereafter, the RO should review the 
claims file to ensure that the above 
requested development has been completed 
in full.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1995).

5.  The RO should provide the veteran 
with a statement of the case regarding 
the issue of entitlement to an increased 
evaluation for essential hypertension 
currently evaluated as 10 percent 
disabling.  The veteran should be 
notified of the need to file a 
substantive appeal if she desires 
appellate review by the Board.

6.  After undertaking any development 
deemed appropriate in addition to that 
requested above, the RO should 
readjudicate the issue of entitlement to 
service connection for headaches as 
secondary to service-connected essential 
hypertension to include consideration of 
the Court's holding in Allen v. Brown, 7 
Vet. App. 439 (1995); thereafter the RO 
should readjudicate the issue of 
entitlement to service connection for a 
pulmonary disorder including chronic 
bronchitis and asthma. 

If any benefit sought on appeal for which a timely notice of 
disagreement has been filed is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  A reasonable period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until she is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

